"A judgment should be complete and certain in itself." Sugar Valley Land Co. et al. v. Johnson, 17 Ala. App. 409,85 So. 871, 874, and authorities cited in the opinion in that case.
The judgment rendered in this case violates the above rule, and, for that reason, must be reversed.
As the case must be retried, and the evidence may be supplemented, we deem it profitless *Page 46 
to undertake to decide whether or not, upon the evidence in the bill of exceptions, judgment in favor of appellee was warranted.
Judgment reversed, and cause remanded.
Reversed and remanded.